Citation Nr: 1528895	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  11-22 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of mouth/throat cancer, to include as a result of undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1989 to August 1993.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, denied service connection for hypertension and residuals of mouth/throat cancer; the issue of service connection for residuals of mouth/throat cancer is currently before the Board on remand from the United States Court of Appeals for Veterans Claims (Court).  

Both matters on appeal were previously before the Board in August 2014, when, inter alia, the issue of service connection for hypertension was remanded for additional development and the issue of service connection for residuals of mouth/throat cancer was denied.  The Veteran appealed the portion of the August 2014 decision that represented a final adverse decision by the Board to the Court, resulting in a March 2015 Joint Motion for partial Remand (JMR) by the parties of the issue of service connection for residuals of mouth/throat cancer.  (The Veteran expressly abandon his appeal with respect to the denial of service connection for chronic fatigue syndrome, a right shoulder disability, and bilateral hip disability, also decided in the August 2014 Board decision.)  A March 2015 Court Order remanded the matter for compliance with the instructions in the JMR.  (The appeal with respect to the abandoned issues was dismissed and is no longer before the Board.)

The Board notes that the Veteran requested, but failed to appear for, a videoconference hearing before a Veterans Law Judge (VLJ), scheduled in April 2013.  He has not indicated that he has good cause for his absence; consequently, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704 (2013).

Additionally, the prior Board decision was signed by another VLJ; it has been reassigned to the undersigned for the purpose of this decision.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Mouth/Throat Cancer

In the March 2015 JMR, the parties agreed that the Board erred in two respects when considering the Veteran's claim for residuals of mouth/throat cancer.  First, the parties agreed that the Board erred in failing to request medical records from the Veteran's private oral surgeon who initially diagnosed his mouth/throat cancer.  Second, the parties agreed that the Board should have considered whether the Veteran was entitled to service connection under the provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (pertaining to undiagnosed or chronic multisystem illnesses in Gulf War veterans.)  As the outstanding private treatment records may contain information pertinent to determining the etiology, remand is required to attempt to obtain those records.  Additionally, the Board finds that a medical opinion is necessary to address the complex medical question as to whether the Veteran's mouth/throat cancer is an undiagnosed or chronic multisystem illness, as contemplated in 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Hypertension

The Veteran has previously asserted that his hypertension was caused or aggravated by his service-connected PTSD.  The August 2014 Board remand included instruction that the AOJ obtain a medical opinion as to secondary service connection; such opinion was obtained and is associated with the Veteran's file.

In his June 2015 "Appellant's Post-Remand Brief," the Veteran asserts that his hypertension was onset during service (i.e., that he is entitled to service connection on a direct basis.)  Upon review of the Veteran's service treatment records (STRs), the Board notes that they indicate two instances during his active service when his diastolic pressure was measured at 100 or greater ( 100 on August 20, 1990, and 102 on October 16, 1992).  Although the Board regrets the delay in resolving this matter, it finds that additional development is warranted to determine whether, as the Veteran's most recent argument suggests, the diastolic pressure readings of 100 or greater in service were early manifestations of his later-diagnosed hypertension.  To assist in this determination, on remand, the AOJ should attempt to secure records reflecting the Veteran's initial hypertension diagnosis (alleged to be in 1999 or 2000) and obtain a medical nexus opinion as to whether the Veteran's hypertension had its onset during his active service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for his hypertension and mouth/throat cancer, to specifically include those records related to his hypertension diagnosis and treatment/evaluation provided by Dr. Hunter for his mouth/throat cancer, and to provide authorizations for VA to secure records of any such private treatment.  The AOJ should secure for the record complete clinical records of all pertinent treatment or evaluation (records of which are not already associated with the record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.
 
2.  After the above development is completed, the AOJ should arrange for the Veteran to be afforded an appropriate VA examination to address the probable etiology of his hypertension.  The examiner should review the claims folder in connection with the examination.  The examiner should be asked to provide an opinion as to the onset of the Veteran's hypertension, and whether it is at least as likely as not that the Veteran's hypertension is related to his active service, to include whether the August 1990 and October 1992 blood pressure readings of diastolic pressure of 100 or greater were early manifestations of his later-diagnosed hypertension.  

The examiner must explain the rationale for any opinion given, and if unable to provide the requested opinion without resorting to speculation, the examiner should so specify, along with an explanation as to why that is so.

3.  The Veteran should also be afforded an appropriate examination by an oncologist or other appropriate medical provider to determine the likely etiology of his mouth/throat cancer.  

a. With respect to the Veteran's mouth/throat cancer, the examiner should be asked to provide an opinion as to whether it is as least as likely as not (a 50 percent probability or greater) that the cancer is due to a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology.

The examiner is advised of the distinction between a "medically unexplained chronic multisymptom illness" (which is defined as "a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities," such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) and a "chronic multisymptom illness of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis."  In other words, if the Veteran's cancer diagnosis is partially understood in terms of etiology or pathophysiology, it is not a "diagnosable but medically unexplained chronic multisymptom illness of unknown etiology."

b. If it is less likely than not (less than 50 percent probability) that the Veteran's mouth/throat cancer is a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, the examiner should be asked to provide a medical opinion as to the most likely etiology, to include consideration of whether it is "at least as likely as not" that the cancer is related to a specific exposure event experienced by the Veteran during service, including in Southwest Asia.  

The examiner must include a complete rationale for all opinions provided, with citation to the record and medical literature, as appropriate.

4.  The AOJ should then readjudicate the matters on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




